60 F.3d 830
76 A.F.T.R.2d 95-5775, 95-2 USTC  P 50,405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Duane Wendall LARSON;  Pamela A. Larson, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 94-4100.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 30, 1995.Filed:  July 13, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Duane and Pamela Larson appeal from the Tax Court's1 redetermination of deficiencies in and additions to their federal income tax for the years 1978 through 1980.  Having carefully reviewed the record, we conclude the judgment of the Tax Court was clearly correct.  We affirm for the reasons stated in the Tax Court's thorough and well-reasoned opinion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Joel Gerber, United States Tax Court Judge